                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 JEREMY IBARRA,

                Plaintiff,

         V.                                                         Case No. 3:19-cv-00871-MO

 CITY OF PORTLAND; LARRY                                                OPINION AND ORDER
 GRAHAM;RYANLEE; CHRIS
 LINDSEY; JEFFREY MCDANIEL;
 JOSEPH SANTOS; CHAD DREW; JACE
 HALL; JERRAD LITTLE; CORY
 SWEET; and JOHN DOES 1-25,


                Defendants.



MOSMAN,J.,

       Plaintiff ("Mr. Ibarra") filed his Complaint [ECF 1] on June 4, 2019. Defendants Chad

Drew and Cory Sweet filed a Motion to Dismiss for Untimely Service [ECF 12] on September

30, 2019. For reasons discussed below, I GRANT Defendants' motion.

                                         DISCUSSION

       Federal Rule of Civil Procedure 4(m) provides that "[i]f a defendant is not served within

90 days after the complaint is filed, the court-on motion or on its own after notice to the

plaintiff-must dismiss the action without prejudice against that defendant ... " unless the

plaintiff can show good cause for his failure to execute timely service. At a minimum, "good

cause" for untimely service requires a showing of "excusable neglect." Baudette v. Barnette, 923

F.2d 754, 756 (9th Cir. 1991). It may also require a showing that "(a) the party to be served

1 -OPINION AND ORDER
personally received actual notice of the lawsuit; (b) the defendant would suffer no prejudice; and

(c) plaintiff would be severely prejudiced if his complaint were dismissed." Id.

       Here, Mr. Ibarra does not dispute that he failed to serve Defendants Drew and Sweet by

September 3, 2019. Pl.'s Resp. Br. [ECF 20] at 2; Fed. R. Civ. Pro 6(a)(l)(C). He contends only

that he had some difficulty in locating Defendants Drew and Sweet and in contacting them via

his process server. PL' s Resp. [20] at 2. He does not explain why he did not begin the process of

locating them until August 28, 2019, mere days before the 90-day deadline expired. This is not

excusable neglect. And even if it were, Mr. Ibarra has failed to explain why he would be

prejudiced by a dismissal, aside from making a conclusory assertion that he would be. Id. at 4.

This does not suffice. The motion is granted, and the claims against Defendants Drew and Sweet

are dismissed.

                                         CONCLUSION

       I GRANT the Motion to Dismiss for Untimely Service [12]. Plaintiffs claims against

Defendants Drew and Sweet are DISMISSED without prejudice. Plaintiff may file an amended

complaint within fourteen (14) days of the date of this order.

       IT IS SO ORDERED.

       DATED this ~ a y of December, 2019.



                                                             MI                       N
                                                             United   ae           Judge




2 -OPINION AND ORDER
